Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 25, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  130064(23)(26)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  ARTHUR Y. LISS and BEVERLY LISS,

            Plaintiffs/Counter Defendants/ 

            Appellees, 

                                                                    SC: 130064      

  v                                                                 COA: 266326       

                                                                    Oakland CC: 03-046587-CK
  LEWISTON-RICHARDS, INC.,
  and JASON P. LEWISTON,
             Defendants/Counter Plaintiffs/                    

             Appellants.     

  ____________________________________


                On order of the Chief Justice, motions by plaintiff-appellee for extension to
  September 20, 2006 of the time for filing their brief and by defendants-appellants for
  extension to October 18, 2006 of the time for filing their reply brief are considered and
  they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 25, 2006                    _________________________________________
                                                                               Clerk